UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6641


CURTIS LEE WATSON,

                     Petitioner - Appellant,

              v.

WARDEN - FCI HAZELTON,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:16-cv-00076-JPB-JES)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se. Helen Campbell Altmeyer, Assistant United States
Attorney, Wheeling, West Virginia, Erin K. Reisenweber, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Lee Watson, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Watson v. Warden, No. 2:16-cv-

00076-JPB-JES (N.D.W. Va. May 11, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2